Citation Nr: 0814078	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1987 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for diabetes 
mellitus type II.  

In February 2008, the appellant testified before the 
undersigned Veterans Law Judge. A copy of the transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus 
type II.  The veteran contends that she incurred this 
diabetes mellitus type II in service, or alternatively, that 
it was incurred within one year of her service.

The Board finds that a remand is necessary to obtain 
additional VA records.  In November 2006, the veteran wrote 
the RO and indicated, on her substantive appeal, that she 
received treatment for diabetes mellitus from the VA Medical 
Center (MC) in Wichita, Kansas, in June and July of 1994.  
Another form submitted simultaneously indicated that the 
veteran received treatment from the Wichita VAMC from May to 
December 1994.  

In conjunction with another appeal, in May 2000, the RO 
requested records of treatment from "May 1999 to the 
present" from the Wichita VAMC.  A medical record dated 
April 1995 was received.  

The Board also notes that on a VA examination in December 
1996, the examiner noted that a September 1994 urinalysis was 
negative.  A record of this urinalysis does not appear to be 
within the veteran's claims file.  An attempt should be made 
to locate this record as well.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  An attempt 
to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Clinic in Wichita, 
Kansas, all copies of the veteran's 
treatment records particularly those dated 
from May 1994 to 1995.  If these records 
cannot be obtained, a notation to that 
effect must be placed in the file, and the 
veteran must be provided with an 
opportunity to submit such records.

2.  Ask the veteran to provide the names 
and addresses, as well as the dates of 
treatment, of any other health care 
providers who might have performed a 
urinalysis on her behalf from May 1994 
through December 1994.  After securing the 
appropriate authorization for release of 
medical records, obtain any pertinent 
treatment records that have not previously 
been associated with the VA claims folder.  
If any identified records cannot be 
obtained, inform the veteran and request 
that she provide copies of the outstanding 
medical records.

3.  After completing the above requested 
action, accomplish any additional 
development deemed appropriate, e.g., if 
and only if necessary, obtain a VA medical 
opinion addressing the etiology of the 
veteran's diabetes mellitus.  Thereafter, 
the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  

The matter should then be returned to the Board, if in order, 
for further appellate review.  The Board intimates no 
opinion, legal or factual, as to the ultimate outcome of this 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

